988 F.2d 128
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Howard N. COX and COX Paving Company, Petitioners.
Misc. No. 363.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1992.

D.Ariz.
DISMISSED.
ON PETITION FOR WRIT OF MANDAMUS
SCHALL, Circuit Judge.

ORDER

1
Howard N. Cox and Cox Paving Company have submitted a petition for writ of mandamus seeking review of orders issued by the United States District Court for the District of Arizona in a contempt proceeding.


2
We note that on November 23, 1992, the district court certified the contempt order as final pursuant to Fed.R.Civ.P. 54(b).   Hence, Cox and Cox Paving must appeal in order to seek review.   See Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983) (a court of appeals has no occasion to engage in extraordinary review by mandamus ..., when it can exercise the same review by a contemporaneous ordinary appeal).


3
Accordingly,

IT IS ORDERED THAT:

4
Cox and Cox Paving's petition is dismissed.*



*
 If Cox and Cox Paving appeal, they may request that the court treat the submitted papers as a Fed.R.App.P. 8(a) motion